Case 5:19-cv-00286-JKP-ESC Document 22 Filed 04/24/19 Page 1 of 4

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION

EJ LEJEUNE, et al.

vs. Case No.: 5:19-cv-00286 DAE
MAMMOTH ENERGY SERVICES, INC. et al.

MOTION FOR ADMISSION PRO HAC VICE

TO THE HONORABLE JUDGE OF SAID COURT:

Joshua K. Sekoski

Comes now , applicant herein, and

moves this Court to grant admission to the United States District Court for the Western District of

Texas pro hac vice to represent 4¢fendant Mammoth Energy Services, Inc. in this case, and

 

would respectfully show the Court as follows:

L. Applicant is an attorney and a member of the law firm (or practices under the name of)

Akin Gump Strauss Hauer & Feld LLP with offices at

 

Mailing address: 1333 New Hampshire Avenue, NW

 

City, State, Zip Code: Washington, DC 20036-1564

 

Telephone: 202-887-4000 Facsimile: 202-887-4288

 

 

2, Since _ November 1, 2013 , Applicant has been and presently is a

member of and in good standing with the Bar of the State of District of Columbia

Applicant's bar license number is 1009389

 

3. Applicant has been admitted to practice before the following courts:

Court: Admission date:

Virginia Supreme Court 12/15/2012

 

 

District of Columbia Court of Appeals 11/01/2013

 

 

U.S. Dist. Ct. for Eastern Dist. of Va. 04/19/2013

 

 
Case 5:19-cv-00286-JKP-ESC Document 22 Filed 04/24/19 Page 2 of 4

4. Applicant is presently a member in good standing of the bars of the courts listed above,
except as provided below (list any court named in the preceding paragraph before which

Applicant is no longer admitted to practice):

 

 

Si I <| have have not previously applied to Appear Pro Hac Vice in this district

 

 

 

 

 

 

court in Case[s]:

 

 

 

 

 

 

Number: 5:16-cv-00960-RCL ancthe 2 day of January 2017 ©
Number: on the day of ‘
Number: on the day of ;

6. Applicant has never been subject to grievance proceedings or involuntary removal

proceedings while a member of the bar of any state or federal court, except as

provided:

Ts Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

except as provided below (omit minor traffic offenses):

8. Applicant has read and is familiar with the Local Rules of the Western District of Texas

and will comply with the standards of practice set out therein.
Case 5:19-cv-00286-JKP-ESC Document 22 Filed 04/24/19 Page 3 of 4

9. Applicant will file an Application for Admission to Practice before the United States
District Court for the Western District of Texas, if so requested; or Applicant has
co-counsel in this case who is admitted to practice before the United States District
Court for the Western District of Texas.

Co-counsel: Brian G. Patterson (Tex. Bar No. 24042974)

 

Mailing address: Akin Gump Strauss Hauer & Feld LLP, 1111 Louisiana St. 44th FI.

 

City, State, Zip Code: Houston, TX 77002

 

Telephone: 713-220-5800

 

Should the Court grant applicant's motion, Applicant shall tender the amount of $100.00 pro hac
vice fee in compliance with Local Court Rule AT-l(f)(2) [checks made payable to: Clerk, U.S. District
Court].

Wherefore, Applicant prays that this Court enter an order permitting the admission of

Joshua K. Sekoski to the Western District of Texas pro hac vice for this case only.

 

Respectfully submitted,

Joshua K. Sekoski
[printed name of Applicant]

ee of Appicantt
O

~

CERTIFICATE OF SERVICE

 

I hereby certify that I have served a true and correct copy of this motion upon each attorney of

record and the original upon the Clerk of Court on this the 24 day of April , 2019 |

Joshua K. Sekoski
[printed name of Applicant]

DVhek LLL

ature of Applicant]

 
Case 5:19-cv-00286-JKP-ESC Document 22 Filed 04/24/19 Page 4 of 4

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION
EJ LEJEUNE, et al.
vs. Case No.: 5:19-cv-00286 DAE
MAMMOTH ENERGY SERVICES, INC. et
al.
ORDER

BE IT REMEMBERED on this day, there was presented to the Court the Motion for
Admission Pro Hac Vice filed by Joshua K. Sekoski , counsel for
defendant Mammoth Energy Services, Inc. , and the Court, having reviewed the motion, enters

the following order:

IT IS ORDERED that the Motion for Admission Pro Hac Vice is GRANTED, and

 

Joshua K. Sekoski may appear on behalf of defendant Mammoth Energy o

 

in the above case.

IT IS FURTHER ORDERED that Joshua K. Sekoski , if he/she
has not already done so, shall immediately tender the amount of $100.00, made payable to: Clerk, U.S.
District Court, in compliance with Local Court Rule AT-I(f)(2).

SIGNED this the day of April , 20

 

UNITED STATES DISTRICT JUDGE
